Citation Nr: 1727368	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-28 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1973.  His awards include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board observes that in the appellant's substantive appeal received in October 2012, the Veteran requested a hearing before a Veterans Law Judge.  However, in subsequent correspondence received in November 2012, he withdrew his request for a hearing.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era and is presumed to have been exposed to herbicides.

2.  Ischemic heart disease has not been present during the period of the claim.

3.  Parkinson's disease has not been present during the period of the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for Parkinson's disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection for certain chronic diseases may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Additionally, service connection is presumed for certain diseases if a veteran was exposed to an herbicide agent, such as Agent Orange, during active service if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2016). 

Exposure to Agent Orange is presumed for veterans who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a) (2016); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (holding that a Veteran must have actually set foot within the land borders of Vietnam or been present in the inland waters of Vietnam to be entitled to presumptive service connection).

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran seeks service connection for ischemic heart disease and Parkinson's disease.  He contends that the conditions are due to Agent Orange exposure during active service.

After a review of the evidence, the Board finds that the preponderance of the evidence is against the claims of service connection for ischemic heart disease and Parkinson's disease.  

As previously noted, governing law provides for presumptive service connection based on exposure to herbicide agents such as Agent Orange in service for certain enumerated diseases.  A veteran who served on land in Vietnam during the Vietnam era is presumed to have had such exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.309.  The Veteran's military personnel records indicate that he served in Vietnam during the Vietnam era.  Thus, he is presumed to have been exposed to herbicide agents during such service.

Available service treatment records are negative for treatment for or diagnoses of ischemic heart disease or Parkinson's disease.  The Board observes that in the December 1972 military discharge examination, clinical evaluation was normal and there was no finding of the claimed conditions.  Notably, in a January 1973 statement of medical condition, provided when examined more than 3 days prior to separation, the Veteran reported that there had been no change in his medical condition.

Post-service medical records are also negative for diagnoses of ischemic heart disease and Parkinson's disease.

In an undated Parkinson's disease Disability Benefits Questionnaire received in August 2011, it was noted that the Veteran did not have and had never been diagnosed with Parkinson's disease.

The Veteran underwent a VA ischemic heart disease examination in August 2011.  The examining physician concluded that the Veteran did not have ischemic heart disease.  The examiner noted that the Veteran had never been diagnosed with coronary artery disease (CAD).  The appellant had atypical chest pain in the past and had normal EST in July 2006 with METS of 11.7.  The examiner further noted that the Veteran had no chest pain, only some dyspnea with asthma at times, and no fatigability.  The Veteran took no cardiac medication.

The Veteran was also provided a VA Parkinson's disease examination in August 2011.  The examiner indicated that the Veteran did not have and had never been diagnosed with Parkinson's disease.  He further noted that there was no mention of Parkinson's disease in the claims file or clinical records.

After carefully considering the record on appeal, the Board finds that the record does not establish that the Veteran currently has ischemic heart disease or Parkinson's disease, nor has he had the claimed conditions at any time during the appeal period.

As noted herein, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

The Board has carefully reviewed the record on appeal and can find no clinical indication that the Veteran currently has the claimed disorders.  In this regard, no chronic disability was identified in service.  Moreover, post-service medical evidence does not demonstrate diagnoses of ischemic heart disease or Parkinson's disease.  Findings from the August 2011 VA examinations were also normal, with the examiner concluding that the Veteran did not have ischemic heart disease or Parkinson's disease.  The record contains no indication that at any time following separation from military service that the Veteran has been diagnosed with the disabilities on appeal.

In summary, the record contains no indication that ischemic heart disease or Parkinson's disease has been present at any time since the filing of the Veteran's service connection claims.  The law limits entitlement for service-related diseases and injuries to cases where the underlying in-service incident has resulted in a current disability.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Absent any probative evidence showing that the appellant currently has ischemic heart disease or Parkinson's disease, the Board finds that the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to Agent Orange exposure, is denied.

Entitlement to service connection for Parkinson's disease, to include as due to Agent Orange exposure, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


